Citation Nr: 1214282	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1984.  

Service connection for bilateral hearing loss was denied in an unappealed rating decision dated in September 1984 with notice of the decision sent to the Veteran in October 1984.  In September 2002 the RO found that new and material evidence had not been received to reopen the claim.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for tinnitus; and found that new and material evidence had been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss but denied the reopened claim on the merits.  

Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran provided testimony at a hearing before the undersigned at the RO in December 2011.  A transcript is of record.  

The issues of entitlement to service connection for headaches and service connection for eye problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in unappealed rating decisions in September 1984 and September 2002; no notice of disagreement or evidence was received within one year of either decision.

2.  Evidence received more than a year after notice of the September 2002 rating decision is not cumulative or redundant of the evidence previously of record pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the September 2002 rating decision is new and material and sufficient to reopen the claim for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Reopening

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Hearing loss is disability for VA purposes when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for bilateral hearing loss was initially denied in an August 1984 rating decision on the basis that the evidence did not demonstrate that the disability began during or as a result of service.  Notice of this decision was issued in September 1984.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The Board notes that in January 1993 that the Veteran stated that he had previously filed a claim for bilateral hearing loss but had never received an answer to his claim.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach);  see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Statements made by a Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 
12 Vet. App. 98 (1999), Mindenhall v. Brown; Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The Veteran's statement that he did not receive VA notification of the August 1984 decision is not sufficient to rebut the presumption of regularity in the administrative process.  The record shows that the appropriate notification letter was sent to the Veteran at his last known address of record, the address he provided at the VA examination less than one month before.  The letter was not returned by the United States Postal Service.  

In May 2002 he submitted a claim to reopen the issue as well as a statement that he did not have any additional evidence to provide.  A September 2002 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for bilateral hearing loss.  

The evidence of record at the time of the September 2002 decision included a January 1984 separation examination that demonstrated bilateral hearing loss under 38 C.F.R. § 3.385 and a report of medical history in which the Veteran reported hearing loss.  However, an audiology consultation request completed following the separation examination reports that the Veteran was able to hear ordinary quiet conversation quite well and that he had significantly different results on two separate tests done one week apart.  This was found to suggest non-compliance with testing procedures and further evaluation was requested.  An audiologist stated that Brainstem Evoked Response (BSER) test results showed normal latencies at the high frequencies for both ears and the assessment was of normal hearing estimated around 20 decibels bilaterally.  

Also of record was a VA examination conducted in August 1984 where the examiner noted left otitis external and hearing within normal limits demonstrated by an audiogram.

Evidence received since the September 2002 decision includes a March 2009 private treatment record which recorded the Veteran's reports of difficulty hearing in the right ear.  The physician stated that pure tone testing revealed hearing within normal limits on the left and a moderate flat sensorineural hearing loss on the right.  Speech discrimination was excellent on the left and fair on the right.  The audiologist stated that she was recommending the use of a hearing aid in the right ear and an impression was taken.  A graph of the audiology report associated with the treatment record appeared to show right ear hearing loss under 38 C.F.R. § 3.385.  One test on the right appeared to show hearing loss per 38 C.F.R. § 3.385, while another test did not.

At a July 2009 VA audiology examination the examiner commented that the existence of bilateral hearing loss in the January 1984 separation examination and the absence of the disability in the August 1984 VA examination suggested transient hearing loss recorded during service.  The Veteran reported in-service noise exposure from artillery fire without the use of hearing protection.  The audiogram demonstrated left ear hearing within normal limits and right ear hearing loss under 38 C.F.R. § 3.385.  In a February 2010 addendum, the VA examiner provided the opinion that current right ear hearing loss was less likely as not a result of military service.  

Finally, the new evidence of record includes the Veteran's testimony during the Board hearing in December 2011.  He reported that he experienced an ear bleed bilaterally during service while working as the lanyard operator or shooter during live fire exercises.  He stated that he was given a cotton ball and returned to his position as the lanyard operator.  He stated that he temporarily lost his hearing for about two weeks and it only partially returned.  His ear was cleaned out a few days after the ear bleed.  

He testified that his hearing loss began as a result of that incident and has continued ever since.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the appellant's bilateral hearing loss was not incurred during or as a result of acoustic trauma during service.  At the time of the prior final denials there had been no post-service demonstration of hearing loss disability as defined by VA.  The newly received evidence shows such disability and includes the Veteran's reports of a continuity of symptomatology.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.



ORDER

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.



REMAND

The July 2009 VA examiner did not provide reasons for the opinion that current right ear hearing loss and tinnitus were less likely than not related to military noise exposure.  The probative value of a medical opinion is dependent upon the reasons provided for the opinion and an opinion without a rationale is inadequate.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

An opinion is needed to reconcile the varying findings from the audiology tests conducted in, and since, service and to determine whether current hearing loss or tinnitus is related to the in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine whether any current hearing loss or tinnitus, was incurred during or as a result of in-service noise exposure or the reported in-service ear bleed.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should note that the in-service audiology examinations and history, the post-service VA and private audiology examinations, and the appellant's reports of hearing loss and tinnitus beginning with exposure to loud noise while firing cannons and continuing since.  

The examiner should presume that the Veteran had in-service noise exposure from firing cannons.

The examiner is specifically requested to explain or comment on the significance of the BSER test results in service and the July 2009 VA examiner's comment regarding transient hearing loss.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss or tinnitus disability is the result of in-service noise exposure.  

The examiner should provide reasons for each opinion that takes into account the Veteran's reports.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If further examination is deemed necessary, this should be arranged.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


